Case 2:19-cv-00790-TPB-NPM Document 11-1 Filed 11/27/19 Page 1 of 3 PageID 116



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION


 KAREN MORRIS,

             Plaintiff,
 vs.

 LEE COUNTY and SUNSHINE                         Case No. 19-cv-00790
 MOBILE VILLAGE RESIDENTS
 ASSOCIATION, INC.,

             Defendants.


                      DECLARATION OF DR. TARIQ HALIM
 Pursuant to 28 U.S.C. § 1746, DR. TARIQ HALIM declares as
 follows:
  1.   My name is DR. TARIQ HALIM.

  2.   I   am over the age of 18 and legally competent to give

       attestations     herein.    I   have    personal    knowledge     of   the

       matters set forth herein.

  3.   I   am   an    American    Board   of    Psychiatry      and    Neurology

       Certified     General   Psychiatrist     licensed   by   the state of

       Florida.

  4.   Karen Morris has been my patient since December of 2013.

  5.   As Ms. Morris’s psychiatrist for almost six years, I can

       attest that Ms. Morris is legitimately disabled and not

       feigning mental illness to circumvent the pet restriction.



                                                                      Page 1 of 3
Case 2:19-cv-00790-TPB-NPM Document 11-1 Filed 11/27/19 Page 2 of 3 PageID 117



       Ms.   Morris      is   diagnosed      with    Major Depressive Disorder,

       Panic        Disorder,    Social      Phobia,        Post    Traumatic     Stress

       Disorder, and Attention Deficit Hyperactivity Disorder.

  6.   Ms. Morris’s psychiatric conditions require treatment with

       medication       management     and    psychotherapeutic           interventions

       to improve her ability to complete basic and instrumental

       activities of daily living.

  7.   In my professional opinion, Ms. Morris’s living with her

       four hens is a form of psychotherapeutic intervention since

       it is beneficial to her mental health and level of daily

       functioning. Being surrounded by and caring for her hens

       boosts her depressed mood. Ms. Morris prepares and eats

       healthy meals that she shares with her emotional support

       animals, something she would not otherwise be motivated to

       do    because     of     her   depression.          Ms.   Morris    has   battled

       periods of severe insomnia and having the hens close to her

       when she sleeps is very comforting and helps her to relax

       and fall asleep. The animals are sensitive to her moods and

       will literally comfort her by snuggling close to her when

       she     is     feeling    depressed.         They     also   have    a    calming

       influence when she is anxious.




                                                                            Page 2 of 3
Case 2:19-cv-00790-TPB-NPM Document 11-1 Filed 11/27/19 Page 3 of 3 PageID 118



  8.    Ms. Morris’s chickens are emotional support animals because

        they    help    alleviate   the    symptoms   of    her   depression       and

        anxiety.

  9.    In     my   professional     opinion,   being      separated        from   her

        emotional support animals would be highly detrimental to

        Ms. Morris’s emotional and physical well-being. The ability

        to live with her emotional support animals is necessary for

        Ms. Morris in order to have the same opportunity to enjoy

        her dwelling as any non-disabled person.

  10. In       my   professional     opinion,   disruption        of   or     to   Ms.

        Morris’s       home   is    also   extremely       detrimental       to    her

        emotional and physical well-being. She needs stability in

        her environment in order to have the same opportunity to

        enjoy her dwelling as any non-disabled person.

  11. I have been offered no inducement to sign or submit this

        Declaration.

  12.    I declare under penalty of perjury that the foregoing is

        true and correct.



 Executed on this 26th day of November, 2019.




 ___________________________________________
                             Tariq Halim, MD

                                                                       Page 3 of 3
